Citation Nr: 1702104	
Decision Date: 01/26/17    Archive Date: 02/09/17

DOCKET NO.  08-01 530	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Mississippi State Department of Veterans Affairs


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel




INTRODUCTION

The Veteran had active duty service from August 1969 to March 1971, to include service in the Republic of Vietnam.  He died in February 2006.  The appellant is the surviving spouse. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2006 rating decision by the Regional Office (RO) of the Department of Veterans Affairs (VA) in Jackson, Mississippi.

In June 2009, the Board remanded the appeal to obtain the Veteran's pathology report.  

In December 2015, the Board requested a medical opinion from the Joint Pathology Center of the Defense Health Agency (JPC). 

In May 2016, the JPC issued an opinion.  The appellant and her representative were notified about the medical opinion and given an opportunity to respond.  In the medical opinions response form dated June 4, 2016, the appellant indicated that she had no further argument or evidence to submit and would like the Board to immediately proceed with the adjudication of her appeal.  In addition, in an October 2016 letter, the Board informed the appellant's representative that there was no informal hearing presentation or VA Form 646 on file and provided an opportunity to submit evidence or argument in support of the claim.  The letter indicated that if the Board did not hear from the appellant's representative within 30 days of the date of the letter, it would assume that it wished the appeal to continue without such submission.  As no response has been received, the Board will proceed to adjudicate the claim.

In addition to the paper claims folder, the evidence includes electronic records within the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  These electronic records have been considered as part of the appeal.  


FINDINGS OF FACT

1. The Veteran died in February 2006; the certificate of death lists the immediate cause of his death as cardio-respiratory arrest; due to or as a consequence of bone cancer.

 2. At the time of his death, the Veteran was not service-connected for any disability. 

3. The Veteran is presumed to have been exposed to tactical herbicides during service.

4.  The weight of the competent and credible evidence is against a finding that the Veteran had cancer presumptively related to herbicide exposure or that was otherwise casually related to his service to include presumed herbicide exposure.


CONCLUSION OF LAW

The criteria for service connection for cause of death are not met.  38 U.S.C.A. §§ 1110, 1113, 1116, 1310, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.5, 3.102, 3.159, 3.303, 3.307, 3.309, 3.312 (2016).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Notice and Assistance

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159.  VA provided adequate notice of the information and evidence needed to substantiate the claim.   August 2007 and February 2008 letters notified the appellant of the information and evidence needed to substantiate and complete a service-connected cause of death claim, to include notice of what part of that evidence she was to provide, what part VA would attempt to obtain.  She was specifically advised to submit any medical opinion relating the Veteran's death to herbicide exposure.  Notice regarding disability ratings and effective dates is not needed since the instant decision renders these issues moot.    

The Board finds that VA fulfilled its duty to assist.  Service treatment records (STRs), VA and private treatment records, and lay statements have been obtained.   Specifically, VA treatment records from March 2001, June 2001, September 2001,  September 2002 to September 2004 and from October 2005 to February 2006 were of record at the time of the initial adjudication in November 2006.  In March 2007 correspondence, the appellant stated that the Veteran had VA treatment prior to October 2005 and requested that those records be considered.  The RO then obtained VA treatment records from September 2004 to October 2005.  The Board finds that the RO fulfilled the appellant's March 2007 request by obtaining the VA treatment records from September 2004 to October 2005.  Sullivan v. McDonald, 815 F.3d 786 (Fed. Cir. 2016) (pursuant to 38 C.F.R. § 3.159 (c)(3), VA has a duty to assist in obtaining sufficiently identified VA treatment records regardless of their relevance).  

A November 2007 VA medical opinion is of record.  The examiner is qualified as a physician and conducted a review of the claims folder.  She determined that she could not identify the primary site of the Veteran's cancer without resorting to speculation.  

Due to the complex medical question involved, the Board obtained the Veteran's pathology report with specimen samples and requested an expert medical opinion.  In May 2016, the JPC issued a medical opinion in response to the Board's request.  It is authored by two pathologists and the Center Director.  It reflects a complete review of the record, to specifically include interpretation of biopsy specimens.  For the reasons indicated in the discussion below, the Board finds the above medical opinions adequate for adjudication purposes in this particular case.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).   In addition, for the reasons below, the record reflects compliance with the June 2009 Board remand instructions.  Stegall v. West, 11 Vet. App. 268 (1998); D'Aries v. Peake, 22 Vet. App. 97 (2008).  The February 2006 pathology report, to include specimen samples, were forwarded to the JPC, and it issued a May 2016 medical opinion.  

For the above stated reasons, VA satisfied its duties to notify and assist.  The claim is ready for appellate review on the merits.  

Analysis

The appellant is claiming entitlement to service connection for the cause of the Veteran's death.  Dependency and Indemnity Compensation (DIC) benefits are payable to the surviving spouse of a Veteran if the Veteran died from a service-connected disability. 38 U.S.C.A. § 1310(a); 38 C.F.R. § 3.5(a)(1).

 Service-connected disability will be considered as the principal (primary) cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312 (c)(1).

In determining whether the disability that resulted in the death of the Veteran was the result of active service, the laws and regulations pertaining to basic service connection apply.  38 U.S.C.A. § 1310(a).  Service connection will be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Establishing service connection generally requires evidence showing (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.   Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996) (table); 38 C.F.R. § 3.303. 

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The Veteran meets the requirements for a presumption of herbicide exposure.  38 C.F.R. § 3.307.  Several diseases, notably prostate cancer and respiratory cancers (cancers of the lung, bronchus, larynx and trachea) are presumed to be related to herbicide exposure.  38 C.F.R. § 3.309(e).
 
The Federal Circuit has held that "[l]ay evidence can be competent and sufficient to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377   (Fed. Cir. 2007).

STRs do not show any findings or symptoms relating to cancer.  Rather, the appellant contends that the Veteran developed cancer as a result of presumed herbicide exposure.  38 C.F.R. § 3.307.  As discussed above, certain cancers are presumptive linked to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309. 

September 2002 VA primary care records reflect that the complained of fatigue, lack of appetite and a syncope episode.  Clinical evaluation showed an enlarged prostate.  The clinician referred the Veteran to the urology clinic for urinary frequency, urgency and nocturia.  She stated that it was the second consultation request.  A urology clinic note indicates that the Veteran needed a renal ultrasound before making an appointment.  

December 2004 VA primary care records reflect that the Veteran presented with chest discomfort.  He went to a private emergency room and was assessed with a pulled chest muscle.  Currently he continued to have pain in the epigastric area with radiation to left chest area.  Clinical evaluation was significant for epigastric tenderness.  Electrocardiogram showed normal sinus rhythm with left ventricular hypertrophy.  The clinician diagnosed dyspnea and acute sinusitis.  

March 2005 VA primary care records show that the Veteran complained about fatigue and widespread joint pain, insomnia and chronic nausea and vomiting.  The clinician assessed depression and gastroesophageal reflux disorder (GERD), among other conditions.  

April and June 2005 VA mental health clinic records refer to continued fatigue and chronic nausea with vomiting.

June 2005 VA gastroenterology records note that the March 2005 chest imaging study showed normal heart size and clear lungs.  A calcified granuloma of the left upper lobe was noted.  A colonoscopy was performed. 

July 2005 VA primary care records show that the Veteran complained about stomach problems for the past three weeks.  They included stomach pain, nausea and vomiting.  Clinical evaluation was unchanged and the assessment included nausea and vomiting (N&V) loss of appetite, depression and colon polyps.  The clinician adjusted the Veteran's medication.  

In August 2005, the Veteran had another colonoscopy.  

October 2005 VA primary care records reflect that the Veteran complained about a knot developing in his stomach while eating.  He continued to have chronic nausea and vomiting with difficulty swallowing.  He complained that his stomach was painful to palpation since the colonoscopy.  The clinician noted the recent colonoscopy which did not merit repeat testing within the next three years.  The previously established diagnoses were maintained.  An abdominal CT scan and esophagogastroduodenoscopy (EGD) was ordered.  

October 2005 VA CT scan of the abdomen showed the prostate to be slight enlarged without additional abnormality.  The clinician recommended an endoscopy of the cecum.  

December 2005 VA CT scan of the abdomen did not reveal any significant abnormality.  

January 2006 private hospital records reflect that the Veteran had severe low back pain.  Imaging studies suggested metastatic disease or multiple myeloma.  The physician referred the Veteran to VA Medical Center (VAMC) hospitalization due to the severity of his illness.  

January 2006 VA CT chest, abdomen and pelvis scan confirmed multiple lytic lesions in the thoracic and lumbar vertebral bodies, pelvic bones and bilateral ribs.  The clinician surmised that they were highly suggestive of bony metastasis.  

February 3, 2006 VA oncology records showed that the Veteran had diffuse bone lytic lesions in the spine and ribs.  A bone biopsy indicated poorly differentiated carcinoma.  CT scan of the chest and abdomen showed minute solitary nodule of the left lung and chronic pleuro pulmonary changes bilaterally.  Abdomen was unremarkable.  Prostate specific antigen (PSA) was 2.97 with normal prostate examination.  Recent endoscopy showed gastritis and colonoscopy was negative.  Bone scan showed diffuse bony lesions in the spine and ribs.  CT scan of the head was negative.  The VA oncologist diagnosed metastatic undifferentiated carcinoma diffusely to the bone with primary unknown.  

February 8, 2006 VA oncology records document that the Veteran's "primary remains elusive.  Treatable entities like Prostate and germ cell have been excluded."  The VA oncologist determined that chemotherapy was unlikely to help.  He recommended palliative care at an institutional hospice.    

The February 10, 2006 VA discharge report summarized the Veteran's hospital course.  He presented on January 26, 2006 with severe low back pain that had worsened over the past several days.  CT scan showed multiple metastatic-appearing lesions in the ribs, pelvis and vertebrae.  A January 31, 2006 L4 vertebrae biopsy confirmed poorly differentiated carcinoma.  Oncology and urology consultations were obtained.  Prostate cancer was initially suspected, but a prostate biopsy returned negative.  Due to inefficacy of treatment options, further efforts to determine the primary source of cancer were not made.  The Veteran received pain management therapy and transferred to hospice care.  

In her March 2007 notice of disagreement, the appellant requested that VA medical records prior to October 2005 be considered.  

VA obtained a November 2007 medical opinion from a physician.  She recited the pertinent medical history above.  She listed a diagnosis of metastatic undifferentiated carcinoma to the bones, primary site unknown.  She stated that the pathology report of carcinoma would rule out the presumptive herbicide related disease of multiple myeloma since lymphoma and sarcomas are not carcinomas.  She stated that the objective tests did not locate the primary site of origin and that an opinion as to the primary site would be speculative.  

In her January 2008 substantive appeal, the appellant asserted that the cause of the Veteran's death was an herbicide related disease.  

In May 2016, the JPC issued an opinion.  It was authored by the Director, an environmental pathologist and an orthopedic pathologist.  It reflected a review of the record, to include a specimen pathology report.  The letter stated that the malignant process involving the bone is a carcinoma.  It explained that metastasis is the transfer of disease from one organ or another to another not direct connected with it.  In this case, the tumor was considered one that originated at an unspecified site and secondarily metastasized to the bone.  It cited medical literature reporting that virtually every malignant neoplasm has been reported to have metastasized to the bone and in adults, the most common primary tumor metastasizing to the bone include carcinomas of the prostate, lung, and lymphoma, among others.  Analysis of the pathological specimen indicated that lung and prostate was less likely the original site of the carcinoma.  There was some support for an intestinal site.  The authors noted the tenth biennial update to the Institute of Medicine's findings regarding herbicide exposure and health outcomes.  They cited the determination that there was inadequate or insufficient evidence to determine an association for cancers at other and unspecified sites.  In this case, an organ of origin could not be identified and they believed the most likely characterization for the tumor would be cancer of an unspecified site.  They noted that the Institute of Medicine based their findings by reviewing published epidemiological studies.  They conceded that it is challenging to conduct such a study in cases such as this where the health outcome is relative uncommon or poorly defined.  Nonetheless, they were not aware of any medical literature supporting changes to most recent Institute of Medicine opinion regarding the strength of association between herbicide exposure and cancers of other and unspecified sites.  For these reasons, they concluded it was less likely that an herbicide related disease, to include prostate and respiratory cancer, is the principle or contributory cause of death.  

The appellant contends that the Veteran's primary site cancer was a disease presumptively related to herbicide exposure.  38 C.F.R. §§ 3.307, 3.309.  The evidence supporting the claim consists of her assertions.  Lay evidence may be competent on a variety of matters concerning the nature and cause of disability, and the Board must determine on a case by case basis whether a veteran's particular disability is the type of disability for which lay evidence is competent.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).  The Federal Circuit has specifically found, however, that cancer is the type of disability as to which a lay witness cannot offer competent testimony.  Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").  Here, the issue is the identification of the primary cancer site, and that is a medical question as to which the appellant has not been shown to have the requisite medical expertise to provide competent testimony. 

The medical evidence contemporaneous to the Veteran's cancer treatment indicates that he had metastasized bone cancer.  It does not identify a primary site cancer, and rules out prostate cancer.  The only medical opinions specifically addressing the issue of the primary site cancer are the November 2007 VA medical opinion and May 2016 JPC report.  The Board finds the November 2007 VA medical opinion and May 2016 JPC report to be highly probative evidence weighing against the claim.  King v. Shinseki, 700 F.3d 1339, 1345 (Fed. Cir. 2012) (Board may properly assign greater probative value to medical professional's opinion).  The November 2007 VA examiner is a physician and reviewed the entire record.  The May 2016 JPC report authors included two physicians with pathology specialties and clinical specimen testing.  Both opinions reflected that the primary cancer site could not be identified without speculation.  The May 2016 JPC authors reported that the current medical literature does not indicate a relationship between herbicide exposure and cancer of other or unspecified sites.  Given the specialized expertise of the JPC authors and their pathology testing, the Board finds them qualified to make such determinations.   Moreover, the authors of each medical opinion explained the reasons for their conclusions based on an accurate characterization of the evidence of record, and these opinions are therefore entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opining is suitably qualified and sufficiently informed).  These opinions are therefore entitled to significant probative weight.

For the foregoing reasons, the weight of the evidence reflects that the cancer that caused the Veteran's death was not one of those presumed service connected in veterans presumed to have been exposed to herbicides.  Moreover, there is no evidence indicating that the cancer that caused the Veteran's death was otherwise related to his military service, to include his presumed exposure to herbicides.

The Board is sympathic to the appellant's contentions, and must render a decision which grants every benefit that can be supported in law while protecting the interests of the Government, 38 C.F.R. § 3.103(a), but is, however, bound by the laws and regulations that apply to veterans claims. 38 U.S.C.A. § 7104(c) (West 2014); 38 C.F.R. §§ 19.5, 20.101(a) (2016).  Application of those laws and regulations to the facts of this case reflect that the preponderance of the evidence is against the claim for service connection for the cause of the Veteran's death.  The benefit of the doubt doctrine is therefore not for application, and the claim must be denied.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for the cause of the Veteran's death is denied.



____________________________________________
Jonathan Hager
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


